Citation Nr: 1755757	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-31 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its decision, the RO granted service connection for tinnitus and for a bilateral hearing loss disability, but denied service connection for hepatitis C.  The Veteran filed a timely notice of disagreement, in which he appealed only the denial of his hepatitis C claim.

On May 23, 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran testified about his hepatitis C and also about his appeal of a separate rating decision, issued in September 2015, which denied his requests for increased disability ratings for his service-connected hearing loss and tinnitus.  The record reflects that, in April 2017, the RO issued a statement of the case (SOC), which continued to deny increased ratings for hearing loss and tinnitus.  The Board will not, however, consider the hearing loss and tinnitus issues as part of this appeal because the Veteran did not file a substantive appeal (VA Form 9) in response to the April 2017 SOC. 

For the reasons below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's recent VA medical records reflect a diagnosis of hepatitis C in April 2013.  In a written statement, dated July 2015, the Veteran suggested that his hepatitis C infection was related to his inoculation with an "unclean air gun" between 1968 and 1971.  In his substantive appeal (VA Form 9), the Veteran wrote that, during his deployment to Weisbach, Germany, there was an outbreak of hepatitis C.  His notice of disagreement (NOD), indicates that, at the time of this outbreak, the Veteran was assigned to A Battery, 5th Battalion, 81st Field Artillery.

Service personnel records confirm the Veteran's deployment to Germany and that, between December 1970 and June 1971, he was assigned to the unit identified in his NOD.

The available service treatment records do not refer to the claimed hepatitis outbreak, nor do they reflect that the Veteran himself was ever diagnosed with hepatitis.  The records do, however, confirm that the Veteran received at least one inoculation.  In his hearing testimony, the Veteran suggested that his service treatment records are incomplete and, having reviewed the available records, it appears that they do not include a report of medical examination at the time of his separation from service.  Given the Veteran's contentions and the fact that a separation examination report is ordinarily part of a soldier's service treatment records, this appeal will be remanded for further development.

The Veteran's testimony also suggested the existence of other potentially relevant medical records.  According to the Veteran and his wife, during the early 1980s and again during late 1980s or early 1990s, the Veteran visited two different physicians in private practice, each of whom conducted blood tests, detected something abnormal, and asked the Veteran whether or not he had previously used intervenous drugs.  The Veteran suggests that these blood tests may have detected his current hepatitis C.  According to the Veteran, records of the first visit are probably lost, because relevant physician appeared to be old in the early 1980s and, the Veteran and his wife believe, the physician is no longer practicing medicine.  But, according to the Veteran's wife, the second physician is still practicing.  Under these circumstances, the RO should seek authorization from the Veteran to obtain any records of treatment from the second private physician identified at the hearing.

Finally, the RO denied service connection for hepatitis without first obtaining a medical opinion concerning the probability of a causal relationship between the Veteran's current disability and his active duty service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran's current diagnosis and his testimony concerning an inoculation with a "dirty" air gun probably satisfies the low threshold required to trigger the need for a VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make reasonable efforts to obtain the 
Veteran's complete service treatment records, to specifically include any records relating to blood work during service and during a separation examination.

2. After requesting the appropriate authorization from the 
Veteran, the AOJ should make reasonable efforts to obtain any potentially relevant outstanding private medical records concerning the diagnosis or treatment of hepatitis C.  Specifically, the AOJ should attempt to obtain records, from the 1980s or the early 1990s, from the physician in private practice identified by the Veteran and his wife in the May 2017 hearing transcript.  According to the Veteran and his wife, the relevant physician, Dr. H., has a medical practice in Boynton Beach, Florida.

3. The AOJ should attempt to verify the Veteran's 
claim that there was an outbreak of hepatitis in his unit when he was serving with the Army in Germany. The AOJ's efforts must include a request to the U.S. Army and Joint Service Research Center (JSRRC). The AOJ must attempt to verify an outbreak of hepatitis in A Battery, 5th Battalion, 81st Artillery sometime between December 23, 1970 and June 11, 1971.

4. Once the development above has been completed, to 
the extent possible, refer the claims file to a qualified medical professional for preparation of an opinion on the nature and etiology of the Veteran's hepatitis C.  If the requested opinion cannot be provided without an in-person examination of the Veteran, the necessary examination should be arranged.  After reviewing the relevant records and, if necessary, personally examining the Veteran, the examiner must provide a written opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's current hepatitis C was incurred in service or is the result of any disease, injury or event in service, including the use of a "dirty air gun" to administer vaccinations to a group of soldiers.  The examiner should provide a full explanation for any opinions in his or her report.  

5. After the requested development has been completed, 
the AOJ should review the claims file to ensure compliance with the directives of this remand.  If any medical report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing any additional development deemed 
necessary, readjudicate the claim.  If any benefit requested 
on appeal is not granted, the appellant should be furnished
 a supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






